UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7709



HERMAN C. NEWMAN,

                                            Petitioner - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-941-AM)


Submitted:   February 11, 1999          Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herman C. Newman, Appellant Pro Se. Jeffrey Scott Shapiro, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herman C. Newman seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Newman v. Angelone, No. CA-98-

941-AM (E.D. Va. Oct. 27, 1998).*    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
       The order from which Newman appeals   was filed on October 26,
1998, and entered on the district court’s    docket sheet on October
27, 1998. In accordance with Fed. R. Civ.    P. 58 and 79(a), October
27, 1998 is therefore the effective date     of the district court’s
decision. See Wilson v. Murray, 806 F.2d     1232, 1234-35 (4th Cir.
1986).


                                 2